Case 2:13-cv-00982-DAK-JCB Document 573 Filed 08/18/20 PageID.30860 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF UTAH


   VITAMINS ONLINE, INC., a Delaware
   corporation,
                                                                  ORDER OF NOTICE
                          Plaintiff,
   v.                                                         Case No. 2:13-cv-00982-DAK

   HEARTWISE, INC. an Oregon                                      Judge Dale A. Kimball
   corporation d/b/a NATUREWISE,

                          Defendant.


         On July 16, 2020, this case proceeded with a fifteen-day bench trial. At the close of

  Plaintiff Vitamins Online, Inc.’s (“Vitamins Online”) case-in-chief, Defendant HeartWise, Inc.

  d/b/a NatureWise (“NatureWise”) moved for judgment on partial findings pursuant to Rule 52(c)

  of the Federal Rules of Civil Procedure. Vitamins Online subsequently filed their opposition in

  response to NatureWise’s motion. On the last day of trial, the court instructed the parties to file

  proposed findings of fact and conclusions of law by August 26, 2020. Because the court has yet

  to rule on NatureWise’s motion for judgment on partial findings and given that the deadline for

  the proposed findings of fact and conclusions of law is quickly approaching, the court hereby

  gives notice to the parties that it will defer ruling on NatureWise’s motion until after the parties

  have submitted their proposed findings of fact and conclusions of law.

         Dated this 18th day of August, 2020.

                                                 BY THE COURT:

                                                 ____________________________________
                                                 DALE A. KIMBALL,
                                                 United States District Judge
